Case 2:20-cv-04988-JFW-AS Document 40-11 Filed 10/27/20 Page1ofi Page ID #278

9/6/2020 AT&T Yahoo Mail - Chris Langer v. Esperanza Molina, et al. (USDC California Central, Case No. 2:20-cv-04988-JFW-AS)

Chris Langer v. Esperanza Molina, et al. (USDC California Central, Case No. 2:20-cv-04988-
JFW-AS)

From: Monica Molina (mrmolina@sbcglobal.net)
To:  amandas@potterhandy.com; rayballister@potterhandy.com

Date: Monday, August 10, 2020, 11:05 AM PDT

Dear Ms. Seabock,

i received an electronic notice of a request to enter default against my client in the above-referenced case. This request
is simply in bad faith and must be withdrawn immediately. You were copied on the emails following my meet and confer
under Local Rule 7-3 with Mr. Ballister on July 31, 2020. He agreed following our meet and confer, as required prior to
my client's motion to dismiss, fo amend the complaint. He indicated that the amended complaint would be filed on or
about August 5,2020, which has not been done. In the interim, you request an entry of default against my client. That is
sanctionable.

Please withdraw the request immediately or | will be forced to file a motian to set aside as well as a motion for sanctions,
atiorney fees and costs.

Regards,

Monica R, Moiina

LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Read, Suite 250
Westlake Village, CA 91362

T (747) 220-6655

F (747) 220-6601

This transmission is intended to be delivered only to the named addressee{s) and may contain information which is
confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is received by anyone
other than the intended recipient(s), the recipient(s) should Immediately notify the sender by reply and then delete the
transmission. in no event shail this transmission be read, used, copied, reproduced, stored or retained by anyone other
than the intended recipient(s) except with their express written consent.

1

 
